                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

THOMAS FARMS, LTD.,                )
                                   )
     Plaintiff,                    )
                                   )                   Case No. 1:18CV00196 AGF
     v.                            )
                                   )
NATIONAL UNION FIRE INSURANCE )
COMPANY OF PITTSBURGH, PA, et al., )
                                   )
     Defendant.                    )


                            MEMORANDUM AND ORDER

       This matter is before the Court on Defendants’ motion to dismiss for failure to

state a claim, pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 5. For the

reasons set forth below, the motion will be granted.

                                     BACKGROUND

       Plaintiff Thomas Farms is a farming business in southeast Missouri. Defendants

are National Union Fire Insurance Company of Pittsburg, PA (National Union), AIG

Property Casualty Aerospace Company (AIG), and their agent Jayme Scifres. 1 The facts

alleged in Plaintiff’s complaint are as follows.




1
 Defendants advise that there is no legal entity called AIG Property Casualty Aerospace
Company. Plaintiff presumably intended to name National Union’s parent company,
AIG Property Casualty Inc. Plaintiff did not obtain service of process on AIG or Ms.
Scifres, so dismissal of Plaintiff’s claims against them would be warranted on that basis
under Rule 4(m). In any event, Defendants seek dismissal of all claims as to all
Defendants, and the Court grants that relief here.
       In July 2017, Defendants’ insured, Hall Aviation, sprayed several soybean fields

near Plaintiff’s farm with an herbicide that is harmful to rice. The chemicals drifted onto

Plaintiff’s fields, causing a loss of Plaintiff’s rice crop. Hall Aviation carries an Aerial

Applicator Aircraft Policy issued by Defendant National Union. Generally speaking, the

policy insures Hall Aviation for liability for bodily injury and property damage arising

out of Hall’s ownership, maintenance, or use of its aircraft. Plaintiff is named as an

additional insured under that policy pursuant to an Additional Insured Endorsement that

states in pertinent part:

       This extension of coverage only applies to vicarious liability of the
       additional Insured shown above for the conduct of aerial application by the
       Named Insured.

       According to Plaintiff’s complaint, Hall Aviation admitted responsibility for the

damage to Plaintiff’s rice crop and sent a notice of loss to Ms. Scifres. Defendants

refused to pay the claim. Plaintiff filed an action in state court asserting one count of

vexatious refusal to pay and seeking damages of $334,459.60. Defendants removed the

case to this Court on the basis of diversity jurisdiction and filed a motion to dismiss

arguing that: (1) Plaintiff failed to assert a breach of contract claim as a predicate to

vexatious refusal; (2) Plaintiff is not a first-party insured with coverage for its alleged

property damage under the policy; (3) there is no underlying judgment of liability against

Hall Aviation as the named insured; and (4) Missouri law does not recognize a vexatious

refusal action against an individual insurance agent.

       Plaintiff failed to respond to the motion, so this Court issued an order directing

Plaintiff to show cause why Defendants’ motion should not be granted. ECF No. 11.
                                               2
Plaintiff then filed a motion for leave to amend its complaint out of time, along with the

amended complaint itself adding an additional count for breach of contract. ECF Nos.

14, 16, 16-1. Defendants oppose Plaintiff’s motion in that Plaintiff failed to articulate

good cause for its untimeliness and, moreover, the amendment would be futile because it

does not cure the substantive deficiencies in Plaintiff’s complaint. ECF Nos. 15, 17.

Plaintiff has not responded to the merits of Defendants’ arguments. While the

untimeliness of Plaintiff’s amendment remains without explanation, the Court need not

address it, as Defendants’ futility argument is meritorious and dispositive.

                                        DISCUSSION

       12(b)(6) Standard

       To survive a motion to dismiss for failure to state a claim, a complaint must

contain “sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court must

accept the complaint’s factual allegations as true and construe them in the plaintiff’s

favor, but it is not required to accept the legal conclusions the complaint draws from the

facts alleged. Id. at 678. Dismissal under Rule 12(b)(6) “serves to eliminate actions

which are fatally flawed in their legal premises and deigned to fail, thereby sparing

litigants the burden of unnecessary pretrial and trial activity.” Young v. City of St.

Charles, Mo., 244 F.3d 623, 627 (8th Cir. 2001); Layton v. Frontline Asset Strategies,

LLC, 4:16CV00454 AGF, 2016 WL 4158904, at *2 (E.D. Mo. Aug. 5, 2016).




                                               3
       Analysis

       To state a claim for breach of contract under Missouri law, a plaintiff must plead:

(1) the existence of a contract between the plaintiff and the defendant; (2) the rights of the

plaintiff and obligations of the defendant under the contract; (3) a breach of the contract

by the defendant; and (4) damages suffered by the plaintiff. Gillis v. Principia Corp.,

832 F.3d 865, 871 (8th Cir. 2016), citing Lucero v. Curators of Univ. of Mo., 400 S.W.3d

1, 5 (Mo. App. W.D. 2013). Thus, Plaintiff must identify the contract and specify the

obligations Defendants breached therein. Plaintiff has failed to do so.

       As a preliminary matter, Plaintiff refers to an insurance policy issued to Hall

Aviation without providing the policy or even relevant excerpts. This alone is

problematic. See Midwest Special Surgery, P.C. v. Anthem Ins. Companies, 4:09CV646

TIA, 2010 WL 716105, at *6 (E.D. Mo. Feb. 24, 2010) (dismissing breach of contract

claim where plaintiff failed to plead the existence of an actual contract between the

parties and made only vague allegations as to the terms thereof).

       Defendants submit a copy of the policy issued to Hall Aviation and observe that

Plaintiff is merely an additional insured under an endorsement to Hall’s policy. As

previously stated, this coverage for Plaintiff “only applies to vicarious liability of

[Plaintiff] for the conduct of aerial application by [Hall.]” In other words, Defendants’

obligation to cover Plaintiff’s losses applies only when Plaintiff is liable to third parties

as a result of Hall’s crop-dusting. This is not the case here. Plaintiff’s complaint lacks

any factual basis for first-party entitlement to property damage coverage by Defendants

under Hall’s policy.

                                               4
       Alternatively, to the extent that Plaintiff’s complaint might be understood to allege

a breach of Defendants’ first-party obligation to insure Hall’s liability under the policy,

Plaintiff still has not pleaded sufficient facts entitling Plaintiff to relief. “Tort claimants

stand in the shoes of the insured.” State Farm Mut. Auto. Ins. Co. v. Allen, 744 S.W.2d

782, 786 (Mo. 1988). “They may not sue the insurer directly, but are relegated to

garnishment process directed against the insurer when and if they obtain judgment.” Id.

at 785-786. As a tort claimant who has neither a written settlement agreement with nor a

judgment against Hall, Plaintiff is not a third-party beneficiary of Defendants’ policy

covering Hall. Shelter Mut. Ins. Co. v. Bedell, 459 S.W.3d 524, 527 (Mo. App. S.D.

2015) (holding that an injured motorist lacked standing to seek declaratory judgment

against the other driver’s insurer).

       Simply put, Plaintiff’s contractual right vis-à-vis Defendants is limited to that

provided under the Additional Insured Endorsement solely for Plaintiff’s vicarious

liability to third parties arising from Hall’s operations. Plaintiff has not pleaded facts

satisfying the elements of a breach of contract claim against Defendants for Plaintiff’s

own property damage.

       Further, and because a claim for vexatious refusal to pay is necessarily predicated

on a breach of an insurance policy, Plaintiff’s claim for vexatious refusal must also fail.

To establish a claim for vexatious refusal to pay, a plaintiff must plead that: (1) it had an

insurance policy with the insurer; (2) the insurer refused to pay; and, (3) the insurer’s

refusal was without reasonable cause or excuse. Dhyne v. State Farm Fire & Cas. Co.,

188 S.W. 3d 454, 457 (Mo. 2006). Plaintiff is not a first-party insured here and cannot

                                                5
establish that Defendants’ refusal to pay Plaintiff’s property damage was unreasonable, as

Defendants were under no contractual obligation to do so.

       In sum, even were the Court to grant Plaintiff leave to file its amended complaint,

and even accepting as true the facts alleged therein, Plaintiff still fails to present a

cognizable claim as a matter of law.

                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s motion to dismiss Plaintiff’s

complaint is GRANTED. ECF No. 5

                                                    ________________________________
                                                    AUDREY G. FLEISSIG
                                                    UNITED STATES DISTRICT JUDGE


Dated this 6th day of February, 2019.




                                               6
